Citation Nr: 1634947	
Decision Date: 09/07/16    Archive Date: 09/20/16

DOCKET NO.  13-25 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a back disability.  

2.  Entitlement to an effective date before January 31, 2014, for the grant of a 100 percent rating for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel



INTRODUCTION

The Veteran served on active duty from April 2003 to October 2003 and from January 2004 to March 2005.  The Veteran had additional service in the Army National Guard of Alabama.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from two rating decisions of the VA RO.  An August 2010 rating decision denied service connection for a back disability.  An April 2014 rating decision increased the rating of the Veteran's PTSD to 100 percent effective January 31, 2014.


FINDING OF FACT

On August 17, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that she wanted to withdraw her claims of entitlement to service connection for a back condition and an effective date before January 31, 2014, for the grant of a 100 percent rating for PTSD.


CONCLUSION OF LAW

The criteria for withdrawal of the claims of entitlement to service connection for a back condition and an effective date before January 31, 2014, for the grant of a 100 percent rating for PTSD, are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  A withdrawal is effective when received, provided that receipt occurs prior to the issuance of a decision by the Board. 38 C.F.R. § 20.204(b)(3)  (2015).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran submitted a signed statement in August 2016 stating that she wished to withdraw her claims of entitlement to service connection for a back condition and an effective date before January 31, 2014, for the grant of a 100 percent rating for PTSD.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The claims of entitlement to service connection for a back condition and an effective date before January 31, 2014, for the grant of a 100 percent rating for PTSD are dismissed.



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


